DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This communication is in response to the RCE of 12/3/2020. All changes made to the claims have been entered. Accordingly, Claims 9, 10, 12-16 are currently pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 16, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff et al. (US 2011/0111785), in view of Samardzija et al. (US 2012/0172096), in view of Zhang et al. (US 2011/0216842).

Regarding claim 9, Lindoff discloses an integrated circuit (figure 11) configured to control operation of a communication apparatus (user equipment of receiving signals (control and data) on a plurality of component carriers and one or more of the plurality of carriers are used to carry control signals from the base station to the UE, [0006] and [0055]-[0056] and [0037] and figure 3 and figure 4 and figure 10 and figure 11), the integrated circuit comprising:
circuitry (figure 11), which, in operation, controls
determining frequency resources from a plurality of candidates, wherein the plurality of candidates include a first candidate and a second candidate, the first candidate includes only first frequency resources (base station determine that one of the first or second component carrier is sufficient for DL data transfer and the base station transmit the DL data over either the first or second carrier, [0049] and [0056] and figure 4 and figure 3 and figure 10), and the second candidate (base station determines whether DL data destined to the UE should be transferred over the first carrier and additionally over at least a second carrier and the base station transmits first and second data parts of the DL data over the first and second carrier, [0042] and [0055] and figure 4 and figure 3 and figure 10); and
receiving signals on the determined frequency resources (DL data transfer, [0042] and [0049] and [0055]-[0056] and figure 4 and figure 3 and figure 10);
wherein, in the first candidate the first frequency resources are used for the  signals (base station determine that one of the first or second component carrier is sufficient for DL data transfer and the base station transmit the DL data over either the first or second carrier, [0049] and [0056] and figure 4 and figure 3 and figure 10), and in the second candidate the first frequency resources are used for the signals and the second frequency resources are used for the signals (base station determines whether DL data destined to the UE should be transferred over the first carrier and additionally over at least a second carrier and the base station transmits first and second data parts of the DL data over the first and second carrier, [0042] and [0055] and figure 4 and figure 3 and figure 10).
wherein information indicating one of the plurality of candidates, which includes the first candidate and the second candidate (the UE receives a notification from the base station regarding the DL data transfer…based on the notification, the UE determines whether the base station will transfer the DL data over the first carrier and additionally over the second carrier (correlating to second candidate) and if it is determined that the DL data will  not be carried over multiple component carriers, then the UE determines whether the base station will transmit the DL data over the first or the second carrier (correlating to first candidate), [0055]-[0056] and figure 10), is transmitted via a physical downlink control channel (PDCCH) (the base station provide information regarding the RBs of the selected component carrier that are allocated to carry the DL data…The information on the RBs can be provided on a PDCCH, [0011] abd [0055]-[0056] and figure 10 and [0039]).

Lindoff however fails to disclose a first antenna port and a second antenna port with respects to the first candidate and the second candidate or in other words a first and second antenna ports using the first frequency resources related to the first candidate and a first antenna port using the first frequency and a second antenna port using the second frequency related to the second candidate. However in a similar field of endeavor, Samardzija discloses of employing MIMO techniques so that the multiple antennas elements in the antenna array can transmit multiple independent and distinct signals to the UE on the same frequency band using spatially multiplexed channels and/or different frequency bands using an RF modulation scheme in order to support multiple carriers (in the first candidate the first frequency resources are used for the signals of the first antenna port and the second antenna port (correlating to antennas using the same frequency), and in the second candidate the first frequency resources are used for the signals  of the first antenna port and the second frequency resources are used for the signals of the second antenna port (correlating to antennas using different frequency bands), [0034]). It would have thus been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the concept of employing multiple antennas elements in which transmits on the same frequency band and/or different frequency bands as disclosed by Samardzija into the method for a UE to receive signals on determined carriers (consisting of a first carrier or a first and second carrier) as disclosed by Lindoff in order to improve the system and provide the base station with the proper elements (antenna elements) for transmitting on the determined frequency/carrier or multiple frequency/carriers. 

Lindoff and Samardzija however fails to disclose reference signals. However in a similar field of endeavor, Zhang discloses of receiving UE specific reference signals (UE-RS) in which be transmitted in different manners depending on the number of layers (or antenna ports) used for data transmission and the cell may determine subcarriers for a UE-RS based on a predetermined set of subcarriers (receiving reference signals with respects to subcarrier configurations, [0007] and [0003] and [0036] and [0047] and [0095]). It would have thus been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the concept of transmitting and receiving reference signals based upon determined subcarriers as disclosed by Zhang into the method for a UE to receive signals on 
Regarding claim 16, Lindoff discloses wherein each of the second frequency resources is next to each of the first frequency resources (contiguous to aggregately achieve a wide bandwidth, [0003]-[0004] and [0032] and figure 1).
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff, in view of Samardzija,  in view of Zhang, in further view of Lee et al. (US 2015/0207582).
Regarding claim 10, Lindoff, Samardzija, and Zhang fails to disclose the details of multiplexing reference signals by orthogonal sequences. However in a similar field of endeavor, Lee discloses orthogonal sequences used for spreading reference signals are allocated such that the order of orthogonal sequences allocated to a subcarrier of one CDM group has a offset with respect to the order of orthogonal sequences allocated to a subcarrier of another CDM group (reference signals are multiplexed by orthogonal sequences on the first frequency resources in the first candidate, and the reference signals are multiplexed by orthogonal sequences on the first frequency resources and the reference  signals are multiplexed by orthogonal sequences on the second frequency resources in the second candidate,  [0015]-[0016] and [0019]-[0020]). It would have thus been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate . 


	Allowable Subject Matter
Claims 12-15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well overcoming the double patenting rejection(s) set forth in this Office Action.

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. Applicant submits that Lindoff fails to disclose “wherein information indicating one of the plurality of candidates, which includes the first candidate and the second candidate, is transmitted via a physical downlink control channel (PCCH)”. Examiner however respectfully disagrees, as Lindoff discloses of a UE that receives notification information of the selected component carriers (transmitting on a determined frequency/carrier or multiple frequency/carriers correlating to candidates) and that such information be provided on a PDCCH ([0055]-[0056] and figure 10 and [0011]) in which 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nayeb Nazar et al. (US 2011/0243066) disclosing an indicator in DCI provide information about scheduled CCs ([0093] and [0091] and [0069]).
Kawamura et al. (US 8711815) disclosing downlink control signals on the PDDCH to obtain the sequence number of a reference signal, and resource mapping information (col14 lines 50-67).
Ahn et al. (US 2011/0051681) disclosing scheduling information transmitted through the PDCCH can indicate resource allocation information of a plurality of frequency blocks ([0100])
Seo et al. (US 2015/0131592) disclosing the UE receives a PDCCH for indicating activation and then allocates frequency resources according to the RB allocation information included in the received PDCCH ([0157]).
Chung et al. (US 2012/0033630) disclosing a PDCCH for carrying DL control information…the UE receives DL data on the PDSCH based on resource allocation information indicated ([0045]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.